EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janaki Davda on 1 March 2022.

Please replace the previous versions of claims 1, 7, and 13 with the following: 
1. (Currently Amended) A computer-implemented method, comprising operations for: 
receiving, by a container engine, metadata describing one or more binaries for a container image, wherein each of the one or more binaries has an associated operating system command; 
integrating, by the container engine, the one or more binaries with the container image by placing the one or more binaries into the container image; 
injecting, by the container engine, each operating system command into an operating system by adding each operating system command to a command file accessed by the operating system;
receiving, by the container engine, from the operating system, an operating system command that is found by the operating system in the command file and that is associated with a binary of the one or more binaries
pulling, by the container engine, the container image using the metadata; 
executing, by the container engine, the operating system command using the container image with the one or more binaries; and 
returning, by the container engine, a result.

7. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: 

integrating, by the container engine, the one or more binaries with the container image by placing the one or more binaries into the container image; 
injecting, by the container engine, each operating system command into an operating system by adding each operating system command to a command file accessed by the operating system; 
receiving, by the container engine, from the operating system, an operating system command that is found by the operating system in the command file and that is associated with a binary of the one or more binaries
pulling, by the container engine, the container image using the metadata; 
executing, by the container engine, the operating system command using the container image with the one or more binaries; and 
returning, by the container engine, a result.

13. (Currently Amended) A computer system, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations comprising: 
receiving, by a container engine, metadata describing one or more binaries for a container image, wherein each of the one or more binaries has an associated operating system command; 
integrating, by the container engine, the one or more binaries with the container image by placing the one or more binaries into the container image; 
injecting, by the container engine, each operating system command into an operating system by adding each operating system command to a command file accessed by the operating system; 
that is found by the operating system in the command file and that is associated with a binary of the one or more binaries
pulling, by the container engine, the container image using the metadata; 
executing, by the container engine, the operating system command using the container image with the one or more binaries; and 
returning, by the container engine, a result.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Xie et al. Pub. No.: US 2020/0210227 A1 discloses a coordinator that sends requests via and API to an operating system to cause the operating system to begin executing an application within containers, and a manager that provisions containers, initiates execution of the containers, and collects processed data from the containers to an external sink.
Chavda et al. Pub. No.: US 2014/0122435 A1 discloses containers associated with metadata that allows administrators to search for, and reuse containers.
Curtis et al. Patent No.: US 6,507,948 B1 discloses determining an operating system in which a file will be executed, and for each instruction of an object, a native operating system command is generated and inserted into a command file.
Ambichl et al. Pub. No.: US 2018/0357068 A1 discloses a container manager process where a process management API of an operating system receives a request to start a container manager process that specifies executable binaries containing container manager functionality.
Reisinger et al. Pub. No.: US 2021/0294726 A1 discloses an automated injection system in a container environment having binaries that specify libraries that are required for their execution. On start of the binaries, the operating system resolves the required libraries and dynamically loads them in a process executing those binaries.

However, interpreting the claims in light of the specification based on applicant’s arguments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising a container engine that receives metadata describing binaries for a container image and associated with an operating system command, places the binaries into the container image, adds the operating system commands to a command file, receives an operating system command from the operating system that is found in the command file by the operating system, pulls a container image using the metadata, executes the operating system using the container image, and returns a result. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, and there are no other outstanding issues, the claims stand in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Examiner, Art Unit 2195